Citation Nr: 0013857	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a dental disorder, 
including periodontal disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1979 to March 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran was not 
entitled to service connection for a dental disorder, 
originally claimed by the veteran as "crooked" teeth due to 
an in-service removal of a mandibular retainer.  The veteran 
has submitted a statement from a dentist which indicates that 
he has loss of all maxillary dentition and some mandibular 
dentition due to periodontal disease.  The RO has developed 
the claim as one for service connection for a dental 
disorder.


FINDINGS OF FACT

1.  The veteran was discharged from active duty service in 
March 1980 after more than 180 days of such service.

2.  There is no indication that the veteran had or completed 
treatment for periodontal disease within 90 days prior to his 
release from active duty.

3.  The veteran filed a claim for service connection for a 
dental disorder in August 1997.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a claim for service 
connection for compensation purposes for a dental disorder 
upon which relief may be granted. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.381.149 (1999).

2.  The veteran has not submitted a claim for service 
connection for treatment purposes for a dental disorder upon 
which relief may be granted. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.381, 4.150, 17.161 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed that he has current disability from a 
dental disorder which he incurred during his active military 
service.  He has testified that his maxillary teeth became 
crooked and loose, and his gums became sore due to the in-
service removal of a mandibular retainer.  He has submitted a 
letter from a dentist who treated him between 1987 and 1990.  
The dentist said that his review of the veteran's service 
dental records suggested that he had "early periodontal 
disease" during his active service.  According to the 
dentist, the veteran had advanced periodontal disease in 1989 
with eventual loss of two molar teeth.  Currently, the 
veteran has lost all maxillary dentition and some of his 
mandibular dentition due to periodontal disease.  The dentist 
expressed his opinion that the veteran's periodontal problem 
had gradually progressed to its current status since the 
"early 1980's."  Apparently, the dentist based his opinion 
on one entry in the veteran's dental record which noted that 
the veteran had heavy calculus and scale.

The question to be answered concerning whether the veteran 
has presented a legal claim for a VA benefit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  If he has not done so, his 
appeal must be denied.  As explained below, the Board finds 
that he has not submitted such a claim.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1999).  A claim for service connection for a dental 
disability is also a claim for outpatient dental treatment.  
Mays v. Brown, 5 Vet. App. 302 (1993).  After review of the 
record, it is determined that each issue must be separately 
discussed.

Initially, the Board notes that the regulations pertaining to 
service connection and rating of dental disorders were 
revised in October 1999.  However, the changes were not 
substantive in the context of this claim and therefore a 
consideration of the former and revised regulations is not 
required pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so).

I.  Compensation

The schedules for rating disabilities from dental disorders 
apply only to bone loss through disease or trauma or disease 
such as osteomyelitis, and not to the loss of alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.  38 C.F.R. § 4.150 (1999).

The veteran is seeking service connection for periodontal 
disease.  Under current law and regulations, service 
connection for periodontal disease can be considered for 
treatment purposes only.  Under these circumstances, he has 
not submitted a claim upon which relief may be granted and 
his appeal must be denied.

II.  Treatment

Service connection may be granted for periodontal disease 
solely for the purpose of establishing outpatient VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether is was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(b) (1999).  
The significance of finding a dental condition is due to 
service trauma is that the veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The veteran does not contend, nor do his service medical 
records show, that he sustained dental trauma during his 
active duty service.  Such records show that a mandibular 
retainer was removed in late January 1980 and copalite was 
applied to teeth numbered 21 and 27.  However, dental 
treatment, or the lack thereof, does not constitute dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment.  Woodson v. Brown, 8 Vet. App. 352 (1995); 
VAOPGCPREC5-97 (January 22, 1997).  The Board finds that the 
veteran's disability from a dental disorder is not the result 
of in-service trauma.  Therefore, he is not entitled to 
compensation or treatment on that basis.

Nonetheless, under certain circumstances a veteran might be 
entitled to treatment of a noncompensable, service-connected 
dental disorder.  However, the applicable regulation provides 
that for a veteran who was discharged from active military 
service prior to October 1, 1981, such veteran would be 
eligible for a one-time correction of the service-connected 
dental disorder if such veteran applied for such treatment 
within one year of his separation from service.  38 C.F.R. 
§ 17.161(b)(2)(i)(B) (1999).

As the veteran did not apply for VA treatment for any dental 
condition within one year after his separation from service 
in March 1980, he did not make a timely application for such 
treatment.  Therefore, his claim for service connection for 
treatment of a dental disorder must be denied.

While there is no evidence of record which indicates that he 
applied for VA outpatient dental care within one year of his 
discharge, a review of the file fails to reveal that he was 
properly informed of his ability to apply for VA outpatient 
dental treatment to complete his treatment.  The United 
States Court of Veteran Appeals (now the United States  Court 
of Appeals for Veterans Claims) has held that where there is 
no evidence that the veteran was notified of the application 
time limits for VA outpatient dental treatment, application 
time limits do not begin to run.  Mays v. Brown, 5 Vet. App. 
302 (1993).  However, the Court's holding in Mays pertained 
to an interpretation of a law implemented after the veteran's 
March 1980 discharge from service.  Such holding does not 
apply in this case.  At the time of the veteran's discharge 
from service, the Secretary of the Army was not legally 
required to advise a veteran concerning the availability of 
VA dental care.  Therefore, the notification requirements 
discussed in Mays do not apply in this case.

In summary, the veteran's claim for service connection for 
periodontal disease for purposes of compensation has no legal 
merit or entitlement under law.  His claim for service 
connection for a dental disorder not related to trauma, 
including periodontal disease, was not timely filed.


ORDER

Service connection for a dental disorder for the purposes of 
either compensation or treatment is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

